Title: From John Adams to Benjamin Waterhouse, 19 February 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Feb. 19. 1805

When I wrote you a line of Acknowledgment for your Lecture upon Tobacco, I kept no Copy of it, not expecting to ever hear any thing more of it, and I really remember very little that was in it.
Tobacco, I have found by a long experience, having learned the use of it upon Ponds of Ice, when Skating with Boys at Eight years of Age, to be a very dangerous Vegetable, extremely apt to Steal upon a Man and urge him to very pernicious Excesses. In addition to the physical Effects of it, which you have so well exposed it, consumes an enormous proportion of prescious time, and prevents applications both to Business and to Study, in a very criminal degree. It has also very hurtful Effects in the Memory. I will now give any Thing for the time that has been Stolen from me by this Thief. The Habit of it is the worse, when acquired and fixed in early Life, on account of the difficulty and the danger of ever afterwards renouncing it alltogether
During the four years that I passed at Colledge there was not a Single death among the Scollars: and I have always believed that the almost universal healh among the Students, was to be ascribed next to early rising and beef and mutton Pies at Commons, to the free Use of Cider and the very moderate use of Wine and ardent Spirits. When our Barrells and Bottles in the Cellar were empty, We used to Size it at the Buttery, and I never shall forget, how refreshing and salubrious We found it hard as it often was. I have heard of a hard Cyder Clubb which subsisted for many years, at Colledge though I never belonged to it, and have heard that the Members of it were remarkably healthy, not only while Undergraduates but in the after Course of their Lives.
Many of the longest Livers and healthiest Men that I have known, have made a free Use of this Liquor all their days. for example, the venerable old Champion of Calvinism and athanasianism, the Reverend Mr Niles of Monatiquot, was all his days a Lover and Liberal Drinker of it. One of his Parish drolly Said "our Mr Niles would not drink a drop of Rum for the World, but he will drink as much Cyder as any Indian." this Gentleman lived till near ninety I believe and always remarkable healthy and hardy. His Son, Samuel Niles, once a Judge of the Common Pleas of Boston lived I believe to Ninety Six, and remarkably healthy always. Where was a healthier Man than Dr Hitcock of Pembroke, and who made a more constant and liberal use of it always however with temperance. To these I could add many other Examples.
One of the ablest and most experienced Physicians in Virginia told me, about Six Years ago, that in thirty years practice in that State he had invariably found, that those who drank Cyder, for their ordinary Beveredge were the most healthy and the longest Livers, that those who drank Wine or ardent Spirits tempered with Water though temperate Men were not so healthy and ended their days sooner.
I have, habitually drank the Wines of Spain France Germany and holland in all their varieties diluted with Water and I have drank the mill Ports and Table Beer of London in all their perfection, but I never found any of them agres so well with my health as the Cyder of New England. It is true I seldom drink it under a year old, and often two and Sometimes three.
It Seems to me, Sir that Nature has planted the Antidote near to the Poison, and that a kind Providence has ordered the productions of the Earth to grow in a manner adapted to the Circumstances of the Clymate. And the Cranberries, Barberries, Currents and Cyder of New England are better adapted to the health of the Inhabitants than any other fruits.
I have no objections to your laughing with your friends over my frivolous Garrulity: and if you publish a second Edition of your Lecture as I hope you will, you may make any use of my Name in a note that your discretion will justify: but I pray you not to insert any formal Extract from Such Trash as this and my former Letter. I am Sir / as usual your Friend and Servant

J. Adams